Title: To James Madison from John P. Van Ness, 28 July 1814
From: Van Ness, John P.
To: Madison, James


        
          Sir
          28th. July 1814
        
        The Bearer Major Thos. L. Mc.Kenny, one of my Aids de Camp, will have the honor of handing you this note. He is anxious, in conformity with what appears to be the public wish in this District, to know what the Government would think of the project of calling into the field, say, a battalion of the Militia of the District: to remain under arms & in camp in the vicinity for a short period; then to be succeeded by another battalion or detachment; & so in succession during the agitation & alarm produced by the late & present menaces of the Enemy. Nothing but a very severe Indisposition & confinement prevents me from having the honor of waiting on yourself or the Secry. of War personally. He (Major Mc.K.) will however, correctly advise me of what your opinion may be: and any order on

the subject will be promptly attended to. With the highest respect & consideration your obedt. Servt.
        
          John P. Van Ness
        
      